OFFICE       OF THE AlTORNEY          GENERAL   OF TEXAS
                                   AUSTIN

                                                                    2;)
                                                            ,~...      .   0 -504?




Honorable R. A. Courtney
Countf Auditor
Angsllna  oounty
Lufkln,  Texas

Dear Sir;


            Your   requset   for   opi
oarefully   considhred   by this
your letter   of reylcst   es io
         "1. When a pereon
     by any Oounty Official
     oar deputizing
     of the recordi




                              ooraing iem   of the Offiaiel
                              y Judge and the Road Ccuiaiinsion-
                           hould ba psi4 by the County out
                           d also Justlasr   of fhc Peace?
                        lclelr   are drawing a yearly ralary,
      being paf'a-tie txslfth    of said salary  eaoh month,
      but oontend that these fsrs rhould be paid by the
      county out of county TundS."
           The population      of Angslina  County, Texas, aoooralng
to the last ptecsdlng      Isdsral   Cenrus of 1930 1s Z7,803 inhabi-
tants.     we underrtml      from your letter   that the greoinot offl-
oera ara aompenrated      upon a salary basis as ml1 ae ths oounty
offiorra..
Ronorablo      R. A, Ccurtney,       Page 0



              Srotlon  (b). of Article 3899, Vernon*@ Annotated
Texas     Civil Statutea,    reads in part  aa follows:

               “(b) Eaah offloor        named In ttis Aot, where
        ha raoeiver       a salary     as oompensntlcn      for his
         SF!rviO8S, shall be empowered end permitted                to pur-
        ohess and hsre ohargsd to his oounty all reaacn-
        able ex99n6es necessary             in the proper and legal
        oonduot of his offloe,            prenlurzs on 0fricia*
        bonda, pre~lum on firs,            burglary,    theft,   robbery
         lnauranoe      protecting     pub110 funds and inclualng
        the cost of surety bonda for his Deputies,. ,su:h
        expenses      to beg passed +zt,. pm-determined          and cllow-
        rd in kin4 and EEOUlltCtj a8 naarly BLIpOeBible,                  by
        the Commissioners*         Court once rzch month for the
        ensuing month, upon the application                by ecloh offi-
        am, etating         the kind, probable amount of expendl-
        ture    and the necessity         for the expenses     of his
        ofrioe     for auoh ensuing        month, whloh applioation
        shall,     before    presentation      to ocjld court,    first    be
        endorsed     by the County hudltor,          if any, otherwise
        the County Treasurer,           only a6 to whether funds
        are available        for payment of such expe:leea . . . . . .

           %uoh purbhases      shell be made by enoh offi-
     oer, when allowed,      only by requisition          in manner
     provided by the County Auditor,           if any, otherwise
     by the Ctnrmia~ioners’      Oourt.    Eaoh ofriorr         shall,
     at the 0108e of eaoh rc3nth of hlr %cntm of ofrloo,
     make an itemized     and sworn report        of all approve4
     lxpenserr inourred    by him and oharged to his oounty,
     aooompanylng 8uoh report with ln~oloes              covering
     ruoh purchaser     sn4 requisitlone       lrrsued by him in
     support of suoh report.         If suah expenses           bs ln-
     ourred in oonnectlon       with any artioular           oaae, such
     report ahell name suoh case.          !i uch report,       lnvoloca
     and reqUlaltlOna     shall    be rubjeot to the audit of
     the County r;udltor,      1S any, otherwise       by the Com-
     missioners*   Court, and If it appears that any item
     W&Pnot incurred      by such oftiosr,        or that such Item
     was not a neO6sBary      or legal    expense of such office,
     or purchased upon proper requisltlon,suoh                item     shall
     be by said County Auditor         or oourt rejected,          in
     rhloh oa~e the payme& of such item may be adjudl-
     oated in any court of ocrpetent           jurlsdiotlon.           All
Honorable     R.   A,   Oourtney, page 3



      such approve4 olelme and aooounte ahall be pal4
      from the Offloere*   Snlary Fund unless otherwise
      prov1454 herein.   . .I
         The law requires    the      appointment     or deputotlon  of
oqrtaln deputy oounty offlcere         to be reocrded,      For sxaqpl e ,
vie: Deputy Sheriffs,  Article        6869t Deputy County Clerks,
Article 1938; Deputy District         Olerks,  iirticle   18981 sto.
          All offlolal bonds of county offloere   l&t  are re-
quired by law to be approve4 by the oomleelonere~     oourt,  and
whioh hare been so al: roved met be reoorded by the county
clerk.      (Article    6000 P

            Comlesloner6~   Court6 are oourte of lImIted    jurls-
diction,    in that their authority   extend6 only to matters
pertnlnlng    to the general welfcre   of their respective ooun-
ties   and that their power6 are Only those expressly     or im-
plied19    oonferred upon them. by law, - thet is, by tha Constitti-
tion end etotutee of this State.
            &rtlole  3899, 3ection   (b), supra, does not authorize
the oounty to pay the coat of rEoordlnq the a~pointnsnt        or
deputations     of deputy county offioere.
           Art1016 3899, Section    (b), eupra, authorizes    the
peyment of premlu~e on tte offlolel      bonds of the officers
named in the ect and the cost of eurety bond6 for tiielr
deputlee   when It6 oonditlone   are oomplie4 with.     Road Com-
mleeionere   are not named in the aot and ooneeque-tly      the
premium on t:elr   bonds must be paid by the Roe4 Commieelon-
era pereonally.

           ‘Art1016 3899, Seotlon     (b) eupra, epeoltloally
authorize4    the payment of the premium on bonds of oounty
offlolala    and their deputlee.     We am of the opinion      that
this authorization    will not lnolude~. the cost of recording
t!zeee bonds, whloh expense we think 16 a personal         expense          and
should be horns pereonally       by the ofricere asd deputies.
            You are therefore     reepeotfully   advised   that   it   la
                                                      ,




Honorable         RI A. Courtney,        page     4




the opinion oi this deportment    that the county he6 no author-
ity to pay the recording   tees nentloncd   in your two queetlone
and that tLe sa:'.e should be paid perscnnlly   by said deputies  and
by eaid 0rriaiale.
                                                          Youre   very tmly




                                                          BY
                                                                      Y&L. 3. Fanning
                                                                            Aeelethnt



                      AFiXO'ZD JUXE 7,     1940
                /e/     Grover Sellers
                        First clseletant
                        Attorney Oemral




            i